Citation Nr: 1636051	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to an increased rating for calluses of the feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2011 rating decision of the VA Regional Office (RO) in Houston, Texas that declined to reopen the claim of entitlement to service connection for tinea pedis, denied service connection for bilateral knee disability and denied an evaluation in excess of 10 percent for calluses of the feet. 

The Veteran was afforded a videoconference hearing at the RO in May 2016 by the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

The Board notes that, in an application received in May 2016, the Veteran requested an increased rating for onychomycosis.  This matter has not been addressed and is referred to the RO for consideration.  During the May 2016 hearing, the issue of entitlement to a convalescence rating was raised.  The RO must appropriately respond to the Veteran in this regard.  

The issues of entitlement to service connection for bilateral knee disability and entitlement to a higher rating for calluses of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied service connection for tinea pedis on the basis that tinea pedis was not shown to have been incurred during active service.

2.  Evidence added to the record since the December 2004 rating decision includes the Veteran's testimony of recurrent tinea pedis since service and medical opinion that a fungal infection of the toenails was caused by being constantly wet during service. 

3.  The Veteran's tinea pedis first manifested during active service.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied an application to reopen a claim of service connection for tinea pedis is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §°3.156 (a) (2015).

3.  The criteria for entitlement to service connection for tinea pedis have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his tinea pedis was incurred during service.  Notably, the Veteran alleged the onset of tinea pedis in service in an application for compensation received in February 1972.  Evidence of record at that time included service treatment records (STRs) which did not reflect lay or medical evidence of tinea pedis.  There was also no post-service evidence of the manifestation of tinea pedis.  

An April 1972 rating decision denied service connection for tinea pedis on the basis of no current disability.  By letter dated May 5, 1972, the Veteran was notified of this denial and his appellate rights.  However, the Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the April 1972 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

A December 2004 rating decision denied an application to reopen a claim of entitlement to service connection for tinea pedis.  Evidence of record at that time included a diagnosis of tinea pedis and the Veteran's report of the onset of tinea pedis during service.  By letter dated January 27, 2005, the Veteran was notified of this denial and his appellate rights.  However, the Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the December 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

Evidence received since the December 2004 rating decision includes the Veteran's testimony of recurrent episodes of tinea pedis which began in service due to chronic wearing of damp, wet boots.  Additionally, a VA examiner in September 2010 found that the Veteran's onychomycosis was due to his feet being constantly wet during his Vietnam service.  Under these circumstances, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinea pedis.  Shade, 24 Vet. App. 110 (2010).  

The Board also finds that there is sufficient evidence to award service connection for tinea pedis at this time.  In this respect, the Veteran is clearly competent to describe recurrent skin infections of his feet which are outwardly visible.  38 C.F.R. § 3.159(a)(2).  While treatment for tinea pedis during service is not shown, the Veteran's report of inservice treatment for tinea pedis within two years of his service discharge is highly probative evidence in support of the claim.  Notably, the Veteran's field service in Vietnam was not conducive to receiving documented treatment for this condition.  Also notable, the Veteran has been service-connected for onychomycosis - a fungal infection of the feet - which has been attributed to his feet being constantly wet during service.  Further notable, dermatophytosis (tinea) infections are also fungal infections.  See http://patient.info/doctor/dermatophytosis-tinea-infections.  See also 38 C.F.R. § 4.118, Diagnostic Code 7813 (evaluating dermatophytosis, wherever situated, as a single disease entity).  Given all of these factors, the Board finds that the Veteran's tinea pedis first manifested during active service.


ORDER

The application to reopen the claim of entitlement to service connection for tinea pedis is granted.

Service connection for tinea pedis is granted.


REMAND

The Veteran asserts that the symptoms associated with his service-connected calluses of the feet are more disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He contends that his calluses are worse and that he is unable to place weight on the plane of his feet because they are very sensitive.  He testified that he is unable to walk on the plantar surfaces of the feet and has to walk on his heels and toes.  He also stated that foot impairment had caused him to fall and twist his knees, and that he had been told by his physician that the foot problem had resulted in an altered gait leading to bilateral knee disability. 

The record reflects that the Veteran is service-connected for calluses and onychomycosis of the feet.  As addressed above, the Board has awarded service connection for tinea pedis.  Review of the record discloses that the Veteran underwent a VA examination of the knees and feet in November 2010, subsequent to which the examiner stated that although calluses did not cause a knee problem, they might alter weight bearing and cause some uneven wear.  The Board thus observes that, while a secondary relationship was rejected, there is some suggestion of aggravation of the knees by service-connected disability but this was not made clear.  The Board would also point out that at the time of the examination, the Veteran had not been service-connected for onychomycosis and tinea pedis.  As such, the examiner did not consider whether the latter service-connected disorders might have been implicated in any knee disability.  Therefore, the Veteran should be afforded another examination of the feet for a definitive opinion pertaining to aggravation of the knees by service-connected disabilities involving his feet.

The Board also notes that, in addition to the service-connected calluses, tinea pedis and onychomycosis, the VA examiner in November 2010 introduced two more diagnoses of the feet, Morton's metatarsalgia interdigital neuroma and bilateral hammertoes with abrasions.  On VA examination in June 2016, it was noted that the Veteran had bilateral tinea pedis and had developed difficulty walking due to painful mycotic dystrophic toenails.  It is thus shown that the Veteran has a complicated symptom complex of the feet that requires a specialist examination to determine all current foot diagnoses, and whether there is any secondary relationship between the multiple foot disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2016.

2.  Schedule the Veteran for an examination by a VA podiatrist to determine all current bilateral foot diagnoses and for an opinion as to whether any foot disability is related to service or a service-connected disability.  Access to Virtual VA/VBMS and a copy of this remand must be made available to the examiner prior to the evaluation.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings must be reported and correlated to specific diagnoses.  

Following review of the record and physical examination, the examiner must fully identify any all foot disorders present and respond to the following questions:

a) Is it at least as likely as not (a 50 percent probability or better) there is a relationship between any current foot disorders including Morton's metatarsalgia interdigital neuroma and bilateral hammertoes with abrasions (but excluding onychomycosis, tinea pedis and calluses) and foot symptoms recorded during service?

b) Is it at least as likely as not, i.e., is there a 50 percent probability or better chance that any current bilateral knee disability or other foot disorder including Morton's metatarsalgia interdigital neuroma and bilateral hammertoes with abrasions (but excluding onychomycosis, tinea pedis and calluses) is proximately due to (secondary to) or the result of service-connected disability, including onychomycosis, tinea pedis and calluses?

c) If not, is it at least as likely as not that any current bilateral knee disability or other foot disorder including Morton's metatarsalgia interdigital neuroma and bilateral hammertoes with abrasions (but excluding onychomycosis, tinea pedis and calluses) is permanently aggravated by service-connected disability, including onychomycosis, tinea pedis and calluses?

In providing the above opinions, the examiner is requested to consider the November 2010 VA examination report wherein the examiner commented that the Veteran's calluses might alter weight bearing and cause some uneven wear, and the June 2016 VA examination report wherein it was noted that the Veteran had bilateral tinea pedis and had developed difficulty walking due to painful mycotic dystrophic toenails.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


